IN THE MISSOURI COURT OF APPEALS
                         WESTERN DISTRICT
JOHN K. LATTA,                     )
                      Respondent, )
                                   )               WD78051
v.                                 )
                                   )               FILED: March 29, 2016
JOHN MAHN, and LISA LINDSEY,       )
                       Appellants. )

                      Appeal from the Circuit Court of Jackson County
                             The Honorable Jalilah Otto, Judge

 Before Division Four: Alok Ahuja, C.J., and Thomas H. Newton and James E. Welsh, JJ.

       John Mahn and Lisa Lindsey appeal from a default judgment entered against them and in

favor of Respondent John Latta. The judgment awarded Latta immediate possession of a rental

property located in Kansas City. Because the default judgment is not itself appealable, we

dismiss Mahn and Lindsey’s appeal.

       On September 12, 2014, Latta filed a petition against Mahn and Lindsey for possession of

rental property located at 3807 Kings Highway in Kansas City. Latta alleged that rent had not

been paid by tenants Mahn and Lindsey in the amount of $2425.00.

       A hearing took place on October 9, 2014. Latta appeared in person, but Mahn and

Lindsey did not appear. The circuit court entered a default judgment against them on the same

date. Mahn and Lindsey never filed a motion to set aside the default judgment in the circuit

court, but instead filed a notice of appeal to this Court on October 17, 2014.
          “The right of appeal is purely statutory. Without statutory authority, no right to appeal

exists.” AMG Franchises, Inc. v. Crack Team USA, Inc., 289 S.W.3d 655, 657 (Mo. App. E.D.

2009) (citations omitted). In particular, “[i]t is well settled that a party may not appeal a default

judgment until [the party] has proceeded with a motion to set aside the judgment as provided

under Rule 74.05(d) unless the appeal presents questions concerning the trial court's subject

matter jurisdiction or the sufficiency of the plaintiff's petition.” Tan-Tar-A Estates, L.L.C. v.

Steiner, 465 S.W.3d 915, 917 (Mo. App. S.D. 2015) (citations and internal quotation marks

omitted); see also, e.g., Agnello v. Walker, 306 S.W.3d 666, 675-76 (Mo. App. W.D. 2010)

(“The default judgment is subject to review only by appeal from the trial court's judgment

denying [Appellant’s] motion filed pursuant to Rule 74.05.”).

          Mahn and Lindsey have not argued, nor has this court found any reason to believe, that

the circuit court lacked subject matter jurisdiction or that Latta’s petition was insufficient. In

these circumstances, “the direct appeal of the default judgment should be dismissed for failure to

satisfy a mandatory prerequisite. A default judgment cannot be appealed unless the trial court

has previously heard a motion to set aside or vacate the judgment.” Barney v. Suggs, 688
S.W.2d 356, 358 (Mo. banc 1985) (citing Vonsmith v. Vonsmith, 666 S.W.2d 424 (Mo. banc

1984)).

                                             Conclusion

          The appeal is dismissed.



                                                        Alok Ahuja, Chief Judge
All concur.




                                                   2